Mr. Justice Scholfield delivered the opinion of the Court: Pitthan & Bartel, who had a judgment against Juergen Schcen, caused Sebastian Rippen to be summoned to answer as garnishee of said Schcen. Judgment was rendered in the court below against Rippen, and he appeals to this court. We are very clearly of opinion that the judgment below was unauthorized by the evidence, and it must, therefore, be reversed. Rippen’s answer denied all indebtedness at the date of the service of the writ, and the burden was on Pitthan & Bartel to disprove this answer. Wilhelmi v. Haffner, 52 Ill. 222. The ground upon which Rippen is sought to be charged is, he had bought a house of the Schcens for $1600, and some furniture for $150, prior to the service of the writ. The evidence, however, is satisfactory that he had paid all this, before the service of the writ, except a note to Mrs. Schcen of $550. The amount of the note was not the subject of garnishment. The house belonged to Mrs. Schcen in her own right,' having been hers before her intermarriage with. Juergen, and the proceeds of its sale could not be subjected to the payment of his debts. The evidence that Rippen said that he could not positively swear that he did not owe Schcen anything, “for he had not paid Mr. Schcen the note he gave him,” we regard as being fully explained by the other evidence, showing that, in fact, this note was given to Mrs. Schcen, and that, too, in purchase of her own separate property, in which her husband had no interest whatever. We have failed to discover any other evidence tending to fix a liability upon Pippen. The judgment is reversed, and the cause remanded. Judgment reversed.